 1

 2

 3                                                         JS-6
 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   MONTEREY STATION, LLC,               Case No. CV 19-4750 JFW (SSx)
12                   Plaintiff,
                                          ORDER SUMMARILY REMANDING
13        V.
                                          IMPROPERLY-REMOVED ACTION
14   ANGEL ROBERTO, et al.,
15                   Defendants.
16

17
          The Court will remand this unlawful detainer action to state
18
     court summarily because Defendants removed it improperly.
19
20        On May 31, 2019, Defendant Angel Roberto, having been sued in

21   what appears to be a routine unlawful detainer action in California

22   state court, filed a Notice of Removal of that action to this Court

23   and presented an application to proceed in forma pauperis.       The

24   Court has denied the IFP application under separate cover because

25   the action was not properly removed.     To prevent the action from

26   remaining in jurisdictional limbo, the Court issues this Order to

27   remand the action to state court.

28

                                      1
 1          Simply stated, this action could not have been originally
 2    filed in federal court because the complaint does not competently
 3    allege    facts     supporting    either     diversity    or   federal-question
 4    jurisdiction,       and   therefore   removal     is    improper.      28    U.S.C.
 5    § 1441(a); see Exxon Mobil Corp. v. Allapattah Svcs., Inc., 545
 6    U.S. 546, 563 (2005).
 7
            Accordingly, IT IS ORDERED that (1) this matter be REMANDED
 8
      to the Superior Court of California, County of Los Angeles, West
 9
      Covina     Courthouse,     1427   West       Covina    Parkway,     West    Covina,
10
      California 91790, for lack of subject matter jurisdiction pursuant
11
      to 28 U.S.C. ~ 1447(c); (2) the Clerk send a certified copy of this
12
      Order to the state court; and (3) the Clerk serve copies of this
13
      Order on the parties.
14

15         IT IS SO ORDERED.
16

17
     ( DATED:   June 6, 2019
18

19                                                 JOHN F. WALTER
                                                   UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                               2
